DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–20 is/are pending.

Response to Amendment
Applicants have proposed amending claims 1 and 13 to include the limitation "wherein the top tab is on a different side of a corresponding pouch cell module than the bottom tab." This limitation was not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Response to Arguments
Applicant's arguments with respect to the drawings have been fully considered but they are not persuasive.
Applicants argue the current drawings are clear enough to one of ordinary skill in the art to understand (P7/¶2). The drawings include shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in the views does not aid in the understanding the invention, reduces legibility, and includes solid black shading that is not used to represent bar graphs or colors. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not 
Applicants argue the drawings do not contain "solid" black shading (P7/¶2). FIGS. 1, 2, and 4–6 contain solid black shading. Therefore, the drawings contain "solid" black shading.
Applicants argue the Examiner has put an unreasonable burden on the Applicant to provide new drawings (P7/¶2). The drawing standards are described in 37 CFR 1.84. 37 CFR 1.84 (m) states "[t]he use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded." The drawings use shading that reduces legibility and does not aid in understanding the invention. The drawings do not meet the requirements of 37 CFR 1.84. Therefore, the Office has not put an unreasonable burden on the Applicant to provide new drawings.

Applicant's arguments with respect claim(s) 1–20 have not been considered because they are directed to limitations that raise new issues that would require further consideration and/or search. Therefore, the Examiner cannot argue the limitation without further consideration and/or search.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725